DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed 11 August 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks a legible copy of each foreign patent and each publication or that portion which caused it to be listed (e.g., Cite No. 4), and it lacks a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of each patent, publication, or other information listed that is not in the English language (e.g., Cite No. 4).  It has been placed in the application file, but SOME of the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any resubmission of any item of information contained in this information disclosure statement or the submission of any missing 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 5, 7, 10, 11, 13, 15, 18, and 19 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Miyawaki (US 5,084,747).
	In regard to claim 1, Miyawaki discloses a light-receiving device comprising:
(a) a plurality of photoelectric conversion layers including a first photoelectric conversion layer and a second photoelectric conversion layer disposed in respective regions that are different in a planar view (e.g., “… photoelectric conversion layer separated to each cell … FIG. 2, a unit cell CLr for obtaining a red signal is composed of 46, 47, 48, 49, 50, 66, 67, 68 and 64; while a unit cell CLg for obtaining a green signal is composed of 51, 52, 53, 54, 55, 70, 71, 72 and 64; and a unit cell CLb for obtaining a blue signal is composed of 56, 57, 58, 59, 60, 74, 75, 76 and 64 …” in the first and last complete column 4 paragraphs);
(b) a plurality of first electrodes, wherein each of the plurality of first electrodes is electrically coupled to each of the plurality of photoelectric conversion layers (e.g., “… photoconductive films 67, 71, 75, electrically connected with the base electrodes 50, 55, 60 at positions 65, 69, 73 …” in the first column 5 paragraph);
(c) a plurality of first contact layers provided between the plurality of first electrodes and the plurality of photoelectric conversion layers (e.g., see “… lower electrodes 66, 70, 74 of photoconductive films 67, 71, 75 …” in Fig. 2 and the first column 5 paragraph), wherein surfaces the plurality of the first contact layers in contact with the plurality e.g., “… reactive ion etching was conducted until the base electrodes 50, 55, 60 were exposed. On the thus etched-back and planarized surface, the n+ polycrystalline silicon film 66' was formed by CVD …” in the sixth column 8 paragraph);
(d) an insulating film that separates the plurality of photoelectric conversion layers from one another (e.g., “… insulating layer 63 …” in the first column 5 paragraph);
(e) the first photoelectric conversion layer including a first inorganic semiconductor material different from the third inorganic semiconductor material (e.g., “… photoconductive films 67, 71, 75 are composed of i-type amorphous silicon carbide, with respective compositions of i-type a-Si1-x(0)Cx(0) for the film 67, i-type a-Si1-y(0)Cy(0) for the film 71 and i-type a-Si1-z(0)Cz(0) for the film 75 …” in the first column 5 paragraph); and
(f) a second inorganic semiconductor material included in the second photoelectric conversion layer, and different from the first inorganic semiconductor material (e.g., “… dividing a photoconductive film constituting a photoelectric conversion layer into respective pixels, and providing the photoconductive film itself with the color filter function. For providing the photoconductive film with the color filter function, the photoconductive films of the present invention are composed of semiconductor materials of mutually different peak wavelengths in the spectral sensitivity characteristics. More specifically, the color filter function is given to the photoconductive films, by employing a photoconductive film of spectral sensitivity characteristics with a peak wavelength at red color for the pixels for detecting red color, a film with a peak wavelength at green color for the green-detecting pixels, and a film with a peak wavelength at blue color for the blue-detecting pixels … Examples of such materials are Si-C with varied compositions for obtaining different spectral sensitivities; a-SiC:H for blue, a-Si:H for green and a-SiGe:H for red; and a-SiN:H ” in the last two complete column 3 paragraphs and the sixth column 4 paragraph).
	In regard to claim 5 which is dependent on claim 1, Miyawaki also discloses that the first photoelectric conversion layer or the second photoelectric conversion layer or both are configured to generate electric charges through absorbing light of a wavelength in a visible region (e.g., “… color filter function is given to the photoconductive films, by employing a photoconductive film of spectral sensitivity characteristics with a peak wavelength at red color for the pixels for detecting red color, a film with a peak wavelength at green color for the green-detecting pixels, and a film with a peak wavelength at blue color for the blue-detecting pixels …” in the last complete column 3 paragraph).
	In regard to claim 7 which is dependent on claim 1, Miyawaki also discloses a ROIC (readout integrated circuit) substrate electrically coupled to each of the plurality of first electrodes (e.g., “… photoelectric conversion device in which a photoelectric conversion area is laminated on a processing circuit portion for processing the carriers generated in said photoelectric conversion area … photoelectric conversion device according to any of the foregoing 1st to 8th embodiments is integrated on a semiconductor substrate, for example together with a shift register, a driver, photoelectric conversion cells and reference potential sources …” in the fourth column 2 paragraph and the second column 13 paragraph).
	In regard to claim 10 which is dependent on claim 7, Miyawaki also discloses a second electrode opposed to the first electrode with each of the first photoelectric conversion layer and the second photoelectric conversion layer interposed therebetween (e.g., see “… transparent electrode 64 …” in Fig. 2 and the first column 5 paragraph).
11 which is dependent on claim 10, Miyawaki also discloses a second contact layer provided between the second electrode and each of the first photoelectric conversion layer and the second photoelectric conversion layer (e.g., see “… Blocking layers 68, 72, 76 for the photoconductive films 61, 62, 63 …” in Fig. 2 and the first column 5 paragraph).
	In regard to claim 13 which is dependent on claim 10, Miyawaki also discloses that the second electrode is provided common to the first photoelectric conversion layer and the second photoelectric conversion layer (e.g., see “… transparent electrode 64 …” in Fig. 2 and the first column 5 paragraph).
	In regard to claim 15, Miyawaki discloses a method of manufacturing a light-receiving device, the method comprising:
(a) forming a first photoelectric conversion layer of a plurality of photoelectric conversion layers including a first inorganic semiconductor material  (e.g., “… photoelectric conversion layer separated to each cell … FIG. 2, a unit cell CLr for obtaining a red signal is composed of 46, 47, 48, 49, 50, 66, 67, 68 and 64; while a unit cell CLg for obtaining a green signal is composed of 51, 52, 53, 54, 55, 70, 71, 72 and 64; and a unit cell CLb for obtaining a blue signal is composed of 56, 57, 58, 59, 60, 74, 75, 76 and 64 … photoconductive films 67, 71, 75 are composed of i-type amorphous silicon carbide, with respective compositions of i-type a-Si1-x(0)Cx(0) for the film 67, i-type a-Si1-y(0)Cy(0) for the film 71 and i-type a-Si1-z(0)Cz(0) for the film 75 …” in the first and last complete column 4 paragraphs and the first column 5 paragraph); and
(b) forming a second photoelectric conversion layer including a second inorganic semiconductor material different from the first inorganic semiconductor material, e.g., “… dividing a photoconductive film constituting a photoelectric conversion layer into respective pixels, and providing the photoconductive film itself with the color filter function. For providing the photoconductive film with the color filter function, the photoconductive films of the present invention are composed of semiconductor materials of mutually different peak wavelengths in the spectral sensitivity characteristics. More specifically, the color filter function is given to the photoconductive films, by employing a photoconductive film of spectral sensitivity characteristics with a peak wavelength at red color for the pixels for detecting red color, a film with a peak wavelength at green color for the green-detecting pixels, and a film with a peak wavelength at blue color for the blue-detecting pixels … Examples of such materials are Si-C with varied compositions for obtaining different spectral sensitivities; a-SiC:H for blue, a-Si:H for green and a-SiGe:H for red; and a-SiN:H for blue, a-Si:H for green and a-SiGe:H for red …” in the last two complete column 3 paragraphs and the sixth column 4 paragraph), and wherein the plurality of photoelectric conversion layers are separated from one another by an insulating film (e.g., “… insulating layer 63 …” in the first column 5 paragraph);
(c) forming a plurality of first electrodes, wherein each of the plurality of first electrodes is electrically coupled to each of the plurality of photoelectric conversion layers (e.g., “… photoconductive films 67, 71, 75, electrically connected with the base electrodes 50, 55, 60 at positions 65, 69, 73 …” in the first column 5 paragraph); and
(d) forming a plurality of first contact layers provided between the plurality of first electrodes and each of the plurality of photoelectric conversion layers (e.g., see “… lower electrodes 66, 70, 74 of photoconductive films 67, 71, 75 …” in Fig. 2 and the first column 5 paragraph), wherein surfaces the plurality of the first contact layers in e.g., “… reactive ion etching was conducted until the base electrodes 50, 55, 60 were exposed. On the thus etched-back and planarized surface, the n+ polycrystalline silicon film 66' was formed by CVD …” in the sixth column 8 paragraph).
	In regard to claims 18 and 19, the cited prior art is applied as in claim 1 above.  Miyawaki also discloses an electronic apparatus provided with the light-receiving device as an imaging device (e.g., “… FIG. 2 is a cross-sectional view of an area of a solid­state image sensor device …” in the ninth column 4 paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki (US 5,084,747) in view of Bocko et al. (US 2010/0276736).
	In regard to claim 2 which is dependent on claim 1, the device of Miyawaki lacks an explicit description that a thickness of the first photoelectric conversion layer is different from a thickness of the second photoelectric conversion layer.  However, Bocko et al. teach (paragraphs 24, 34, and 35) that “… a stacked configuration, employing a plurality of image sensor layers at level A, level B, and level C. Each image sensor layer may be dedicated to the detection of a particular range of light wavelengths, such as blue, green, and red (or any other desired colors or color combinations, such as blue light, blue and green light, and blue and green and red ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thickness of the first and second inorganic semiconductor materials of Miyawaki (e.g., a thickness of the first photoelectric conversion layer is different from a thickness of the second photoelectric conversion layer), in order “for improved (or potentially optimal) quantum efficiency in each color channel”.
	In regard to claim 3 which is dependent on claim 1, Miyawaki also discloses a third photoelectric conversion layer including a third inorganic semiconductor material different from the first inorganic semiconductor material (e.g., “… dividing a photoconductive film constituting a photoelectric conversion layer into respective pixels, and providing the photoconductive film itself with the color filter function. For providing the photoconductive film with the color filter function, the photoconductive films of the present invention are composed of semiconductor materials of mutually different peak wavelengths in the spectral sensitivity characteristics. More specifically, the color filter function is given to the photoconductive films, by employing a photoconductive film of spectral sensitivity characteristics with a peak wavelength at red color for the pixels for detecting red color, a film with a peak wavelength at green color for the green-detecting pixels, and a film with a peak wavelength at blue color for the blue-detecting pixels … Examples of such materials are Si-C with varied compositions for obtaining different spectral sensitivities; a-SiC:H for blue, a-Si:H for green and a-SiGe:H for red; and a-SiN:H for blue, a-Si:H for green and a-SiGe:H for red …” in the last two complete column 3 paragraphs and the  et al. teach (paragraphs 24, 34, and 35) that “… a stacked configuration, employing a plurality of image sensor layers at level A, level B, and level C. Each image sensor layer may be dedicated to the detection of a particular range of light wavelengths, such as blue, green, and red (or any other desired colors or color combinations, such as blue light, blue and green light, and blue and green and red light) … FIG. 2, which is a graph of predicted color response for blue, green and red layers of the CMOS image sensor 100 of FIG. 1A, assuming that the respective thicknesses of the semiconductor islands 104A-1, 104B-1, and104C-1 are 0.5 um, 2 um, and 8 um. The ordinate axis of the illustrated graph is the percentage of color response (e.g., the sensitivity to a particular wavelength of light) and the abscissa is wavelength in um … adjusting the layer thickness for improved (or potentially optimal) quantum efficiency in each color channel …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the third photoelectric conversion layer of Miyawaki above the first photoelectric conversion layer and overlapping a portion of the first photoelectric conversion layer in a planar view, in order achieve an integrated device for also measuring different colors along the thickness direction.
Claim(s) 4, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki in view of Choi et al. (US 2017/0148831).
	In regard to claim 4 which is dependent on claim 1, the device of Miyawaki lacks an explicit description that the first photoelectric conversion layer or the second photoelectric conversion layer or both are configured to generate electric charges  et al. teach (paragraph 3) that recently, “… an image sensor additionally having various functions, such as night vision, thermal photography, and three-dimensional (3D) photography, is in demand, and there have been attempts to integrate a pixel for sensing infrared light or ultraviolet light into an image sensor …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure at least one of the first and second photoelectric conversion layers of Miyawaki to generate electric charges through absorbing light of a wavelength in an infrared region, in order to achieve additional functions such as night vision, thermal photography, and three-dimensional (3D) photography that are currently in demand.
	In regard to claim 6 which is dependent on claim 1, while Miyawaki also discloses (fourth column 4 paragraph) that “… photoelectric conversion layer to be employed in the present invention can be of any material exhibiting the above-mentioned spectral sensitivity characteristics …”, the device of Miyawaki lacks an explicit description that the “material” of the first inorganic semiconductor material or the second inorganic semiconductor material or both include one of Ge, InGaAs, Ex.InGaAs, InAsSb, InAs, InSb, and HgCdTe.  However, inorganic semiconductor materials are well known in the art (e.g., see “… first pixels 10, 20, and 30 may be configured in a typical pixel structure that senses visible light. For example, the first pixels 10, 20, and 30 may include red pixels 10 for sensing red light, green pixels 20 for sensing green light, and blue pixels 30 for sensing blue light. … first light sensing portions 11, 21, and 31 may include a photosensitive material, such as, Si, Ge, InGaAs, GaN, InSb, or InP, in order to sense light in a visible light range …” in paragraph 39 of Choi et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, ”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional inorganic semiconductor material (e.g., “photosensitive material, such as, Si, Ge, InGaAs, GaN, InSb, or InP, in order to sense light in a visible light range”) for the unspecified “material” of Miyawaki and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional inorganic semiconductor material (e.g., including Ge, in order to sense light in a visible light range) as the unspecified “material” of Miyawaki.
	In regard to claim 14 which is dependent on claim 1, the device of Miyawaki lacks an explicit description that a width of the first photoelectric conversion layer is different from a width of the second photoelectric conversion layer in the planar view.  However. Choi et al. teach (paragraph 41) that “… In general, much bigger noise is generated when the infrared light or the ultraviolet light is sensed than when the visible light is sensed. Accordingly, to sufficiently remove noise, the second driving circuit unit 42 of the second pixel 40 has a more complicated circuit structure and a larger size than the first driving circuit units 12, 22, and 32 of the first pixels 10, 20, and 30, which sense visible light. For this reason, the second pixel 40 is bigger than each of the first pixels 10, 20, and 30, and, according to the present embodiment, the different types of pixels 10, 20, 30, and 40 having different sizes may be efficiently arranged due to the setting of the size of the second pixel 40 as the integer multiple of the size of each of the first pixels 10, 20, and 30 …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the .
Claim(s) 12, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyawaki in view of Maehara (US 2009/0322923).
	In regard to claim 12 which is dependent on claim 11, the device of Miyawaki lacks an explicit description that surfaces in contact with the second electrode of a plurality of the second contact layers are flush with one another.  However, Maehara teaches (paragraphs 125, 137, and 140-142) that “… since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, an electric field is uniformly applied to the photoelectric layer 23r, 23g, or 23b. This is effective in reducing an image lag when the photoelectric apparatus is used as an imaging apparatus, such as a digital still camera. A uniform electric field in the photoelectric layer 23r, 23g, or 23b is also effective in eliminating a short circuit defect of the device. Furthermore, since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, the entire area of the opening in which each pixel is fabricated is the effective area of the photoelectric device, providing the maximum pixel aperture ratio. The insulating layer 48 serves to insulate the partition 45 and the lower electrode 22 of each photoelectric device without interrupting the electrical connection between the partition 45 and the upper electrode 14 of the device … second openings 11b through the interlayer insulating layer 11 in portions where RGB pixels are to be built up. A commonly used, semiconductor fabrication step may be utilized to carry out the patterning … conductive material layer is etched in a portion where a G pixel is to be fabricated to make an opening equivalent to the second openings 11b. The etching may be conducted using the above described semi­conductor microfabrication technology … a lower electrode 22, a photoelectric layer 23g, an upper electrode 14, and a transparent insulating layer 16 are built up in the opening in the order ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure surfaces in contact with the second electrode of a plurality of the second contact layers of Miyawaki to be flush with one another, in order electrically connect the second electrodes together and achieve a uniformly applied electric field to the first and second photoelectric conversion layers.
	In regard to claim 16 which is dependent on claim 15, the method of Miyawaki lacks an explicit description that the first photoelectric conversion layer and the second photoelectric conversion layer are formed through forming the insulating film having a first opening and a second opening on a substrate, and epitaxially growing the first inorganic semiconductor material in the first opening, and the second inorganic semiconductor material in the second opening.  However, Maehara teaches (paragraphs 125, 137, and 140-142) that “… since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, an electric field is uniformly applied to the photoelectric layer 23r, 23g, or 23b. This is effective in reducing an image lag when the photoelectric apparatus is used as an imaging apparatus, such as a digital still camera. A uniform electric field in the photoelectric layer 23r, 23g, or 23b is also effective in eliminating a short circuit defect of the device. Furthermore, since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, the entire area of the opening in which each pixel is fabricated is the effective area of the photoelectric device, providing the maximum pixel aperture ratio. The insulating layer 48 serves to insulate the partition 45 and the lower electrode 22 of each photoelectric device without interrupting the electrical connection between the partition 45 and the upper electrode 14 of the device … second openings 11b through the interlayer insulating layer 11 in portions where RGB pixels are to be built up. A commonly  make an opening equivalent to the second openings 11b. The etching may be conducted using the above described semi­conductor microfabrication technology … a lower electrode 22, a photoelectric layer 23g, an upper electrode 14, and a transparent insulating layer 16 are built up in the opening in the order described … photoelectric device 1 for an R pixel and that for a B pixel are fabricated in the portions defined by the dotted lines and the arrows in FIG. 12E by repeating the steps …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow the first inorganic semiconductor material of Miyawaki in a first opening formed in the insulating film with other openings covered by a hard mask, then repeating the steps for epitaxially growing the second inorganic semiconductor material in a second opening formed in the insulating film, in order for each opening to define almost equal areas of the inorganic semiconductor material with the first and second electrodes.
	In regard to claim 17 which is dependent on claim 16, the method of Miyawaki lacks an explicit description that a hard mask is used to cover the second opening during epitaxially growing the first inorganic semiconductor material in the first opening, and wherein the hard mask is used to cover the first opening during epitaxially growing the second inorganic semiconductor material in the second opening.  However, Maehara teaches (paragraphs 125, 137, and 140-142) that “… since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b, and the upper electrode 14 have almost equal areas, an electric field is uniformly applied to the photoelectric layer 23r, 23g, or 23b. This is effective in reducing an image lag when the photoelectric apparatus is used as an imaging apparatus, such as a digital still camera. A uniform electric field in the photoelectric layer 23r, 23g, or 23b is also effective in eliminating a short circuit defect of the device. Furthermore, since the lower electrode 22, the photoelectric layer 23r, 23g, or 23b,  make an opening equivalent to the second openings 11b. The etching may be conducted using the above described semi­conductor microfabrication technology … a lower electrode 22, a photoelectric layer 23g, an upper electrode 14, and a transparent insulating layer 16 are built up in the opening in the order described … photoelectric device 1 for an R pixel and that for a B pixel are fabricated in the portions defined by the dotted lines and the arrows in FIG. 12E by repeating the steps …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to epitaxially grow the first inorganic semiconductor material of Miyawaki in a first opening formed in the insulating film with other openings covered by a hard mask, then repeating the steps for epitaxially growing the second inorganic semiconductor material in a second opening formed in the insulating film, in order for each opening to define almost equal areas of the inorganic semiconductor material with the first and second electrodes.
Response to Arguments
Applicant's remaining arguments filed 26 August 2021 have been fully considered but they are not persuasive.
Applicant argues that several features in the pending claims are neither taught nor suggested, either expressly or inherently, in any of the cited prior art because even the n+ polycrystalline silicon film 66'” was formed by CVD on an “etched-back and planarized surface” (e.g., see “… reactive ion etching was conducted until the base electrodes 50, 55, 60 were exposed. On the thus etched-back and planarized surface, the n+ polycrystalline silicon film 66' was formed by CVD (Fig. 5E) … by patterning the lower polycrystalline Si film 66' by reactive ion etching …” in 
    PNG
    media_image1.png
    772
    1442
    media_image1.png
    Greyscale
, the sixth column 8 paragraph, and the second column 9 paragraph).  Thus Miyawaki teaches that surfaces of the plurality of first contact layers in contact with the plurality of first electrodes are on the same “planarized surface” and thus flush with one another.  Therefore, the cited prior art teaches or suggests all limitations as arranged in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884